Exhibit 10.2

 

SATISFACTION AGREEMENT AND RELEASE

 

This Satisfaction Agreement and Release (“Agreement”) is dated as of March ___,
2015 and is made by and between Millennium Healthcare Inc., a Delaware
corporation (Millennium Healthcare Inc. and any subsidiaries of Millennium
Healthcare Inc. are collectively referred to herein as the “Company”), and
_________________________ (“Holder”).

 

WHEREAS, Holder is the beneficial owner of ________________notes in the
aggregate principal amount of _____ (the “Notes”);

 

WHEREAS, the Holder and the Company agree that the Holder shall surrender the
Notes in exchange for _________________________ shares of the Company’s Series G
Preferred Stock (the “Satisfaction Shares”);

 

WHEREAS, the exchange of the Notes for the Satisfaction Shares is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Act”) and 4(a)2 of the Act;

 

NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Holder as
follows:

 

1.          On the date hereof, the Holder shall deliver to the Company the
originally executed Notes or an appropriately endorsed affidavit of loss (the
“Affidavit”). And without any action of the Holder as of the execution of this
Agreement, the Notes shall be void and of no further force or effect.

 

 

 

 

2.          The Holder hereby agrees that in exchange for the issuance of the
Satisfaction Shares, Holder shall forego any interest that may be due on the
Notes and as such no interest is due on the Notes.

 

3.          Within seven business days of the receipt of the original Notes or
the Affidavit the Company shall, subject to the satisfaction or waiver of the
conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the
Act, exchange the Notes for the Satisfaction Shares and shall deliver to the
Holder the following certificate representing the Satisfaction Shares which
certificates shall be delivered to the Holder as follows:

 



 

 







4.          The Holder represents that the Holder has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement
and to exchange the Notes and receive the Satisfaction Shares in exchange
thereof. The execution, delivery and performance of this Agreement and
performance by such Holder and the consummation by such Holder of the
transactions contemplated hereby have been duly authorized by all requisite
corporate, partnership or similar action on the part of such Holder and no
further consent or authorization is required. This Agreement has been duly
executed and delivered by the Holder, and constitutes the legal, valid and
binding obligations of the Holder, enforceable against the Holder in accordance
with its respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws. Holder understands that by
executing this Agreement, Holder is automatically and irrevocably and
contemporaneously exchanging such Holder’s Notes and thereafter such Notes will
be null and void.

 

2

 

 

5.          With respect to the Notes being exchanged by the Holder (i) the
Holder owns, beneficially and of record, good and marketable title to the Notes
free and clear of any taxes or encumbrances; (ii) the Notes being exchanged by
the Holder are not subject to any transfer restriction; (iii) the Holder has not
entered into any agreement or understanding with any person or entity to dispose
of the Notes; and (iv) the Holder is conveying to the Company good and
marketable title to the Notes, free and clear of any security interests, liens,
adverse claims, encumbrances, taxes or encumbrances.

 

6.          RESERVED.

 

7.          Such Holder is an accredited investor as defined in Rule 501(a) of
Regulation D, as amended, under the Act. Such Holder has accurately completed
the Accredited Investor Questionnaire included with this Agreement. The Holder
represents that the Holder has beneficially owned the Notes ________________.

 

8.          The Satisfaction Shares to be received by such Holder will be
acquired for such Holder’s own account, not as nominee or agent, and not with a
view to the resale or distribution of any part thereof in violation of the Act,
and such Holder has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the Act without
prejudice, however, to such Holder’s right at all times to sell or otherwise
dispose of all or any part of such Satisfaction Shares in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by such Holder to hold the Satisfaction
Shares for any period of time. Such Holder is not a broker-dealer registered
with the Securities and Exchange Commission under the Securities Exchange Act of
1934 (the “Exchange Act”) or an entity engaged in a business that would require
it to be so registered.

 

3

 

 

9.          Holder has had the opportunity to review the current business
prospects, financial condition and operating history of the Company as set forth
in the filings that the Company has made with the Securities and Exchange
Commission, including, but not limited to, the Company’s annual report on form
10-K (as amended) for the year ended December 31, 2013 which was filed with the
Securities and Exchange Commission on April 18, 2014 and Amendment No. 10 to the
Form 10 which was filed with the Securities and Exchange Commission on January
23, 2015. The Holder has also had the opportunity to ask questions and receive
answers from the Company regarding the terms and conditions pertaining to my
execution of this Agreement and the Holder has received all the information
Holder consider necessary or appropriate for deciding whether to exchange such
the Notes.

 

10.         No proceedings are pending or, to the knowledge of the Holder,
threatened before any court, arbitrator or administrative or governmental body
that would adversely affect the Holder’s right and ability to surrender and
exchange the Notes.

 

11.         The Holder acknowledges that the exchange of the Notes for the
Satisfaction Shares may involve tax consequences to the Holder and that the
contents of this Agreement do not contain tax advice. Holder acknowledges that
it has not relied and will not rely upon the Company with respect to any tax
consequences related to the execution of this Agreement, and the consummation of
the transactions contemplated by this Agreement, including the exchange of such
Holder’s Notes. The Holder assumes full responsibility for all such consequences
and for the preparation and filing of any tax returns and elections which may or
must be filed in connection with the exchange of the Notes for the Satisfaction
Shares.

 

4

 

 

12.         The Holder understands that the Satisfaction Shares are being
offered and exchanged in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder to acquire the
Satisfaction Shares. Holder acknowledges that that neither the Securities
Exchange Commission nor any state securities commission has approved or
disapproved of the transactions contemplated herein, passed up on the merits or
fairness of the transaction; or passed upon the adequacy or accuracy of the
disclosure in this document. If required by applicable securities laws, rules or
regulations the certificates representing the Satisfaction Shares shall bear a
restrictive legend substantially in the following form:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES”

 

13.          Holder acknowledges that the Satisfaction Shares will be when
issued to the Holder “restricted securities” and may not be sold by the holder
absent a registration statement covering the resale of the Satisfaction Shares
or an exemption from the registration requirement.  

 

5

 

 

14.         Neither the Company, its agents or employees nor the Holder has
engaged any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees in connection with the transactions contemplated by
this Agreement.

 

14.         Holder is not now and has not been for at least 90 days prior to the
date hereof Holder has not been an Affiliate of the Company. Affiliate” means
any Person that, directly or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with a Person, as such
terms are used in and construed under Rule 405 under the Act. As used herein
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

15.         Holder forever releases and discharges the Company, the Company’s
heirs, executors, administrators, subsidiaries, successors, predecessors,
officers (including, without limitation, Dominick Sartorio, Christopher
Amandola, Anthony Urbano and David Perry), directors, shareholders, agents,
control persons, past and present employees, insurers, and assigns
(collectively, the “Released Parties”) from all actions, cause of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands
whatsoever, in law, admiralty or equity, against the Released Parties, that
Holder or his heirs, executors, administrators and assigns ever had, now have or
hereafter can, shall or may, have for, upon, or by reason of any matter, cause
or thing whatsoever, whether or not known or unknown, from the beginning of the
world to the day of the date of this Release, except for the Company’s
obligations contained in this Agreement.

 

6

 

 

16.         The parties understand and agree that this Agreement, including the
facts and circumstances shall forever be deemed confidential between the
parties. Except as required under the statutes, rules or regulations of any
federal or state government, government agency, court of competent jurisdiction,
the parties shall not disclose or divulge to others the terms or substance of
this Agreement. Without limiting the generality of the foregoing, any
non-disclosure provision in this agreement does not prohibit or restrict the
Company from disclosing the contents and terms of this Agreement in any filing
of the Company with the Securities and Exchange Commission (or any other
regulatory filing), or the parties to this Agreement (or their attorneys) from
responding to any court or government action pursuant to applicable law to
disclose such information, provided, however, the party whom disclosure is
sought gives the other parties to this Agreement prompt notice thereof so that
such party may seek a protective order or other appropriate remedy.

 

17.         All parties acknowledge and represent that: (a) they have read this
Agreement; (b) they clearly understand this Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.

 

18.         This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral. Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges ands warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.

 

7

 

 

19.         This Agreement may not be modified or amended in any manner except
by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.

 

20.         Should any provision of this Agreement be declared or be determined
by any court or tribunal to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be severed and deemed not to be part of
this Agreement.

 

21.         This Agreement may be executed in facsimile counterparts, each of
which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.

 

[Signature Page Follows]

  

8

 






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.

  

    MILLENNIUM HEALTHCARE INC. ______________       (Name)          (Title)    
                  By:         (name and title)         STATE OF __________ )    
  ) ss.:     COUNTY OF ________ )    





 

On March ___, 2015, before the undersigned, a Notary Public in and for the said
County and State, personally appeared _____________ known to me by satisfactory
evidence to be such person, personally appeared and acknowledged he has read and
executed the foregoing Satisfaction Agreement and Release and duly acknowledged
to me that he executed the same.

 



  Witness my hand and official seal.                 Notary Public in and for
said County and State  

  



STATE OF __________ )       ) ss.:     COUNTY OF ________ )    



 

On March __, 2015, before the undersigned, a Notary Public in and for the said
County and State, personally appeared____________, known to me as an officer of
Millennium Health Care Inc. and to be the person whose name is subscribed on the
within instrument, and acknowledged she/he has read and executed the foregoing
Satisfaction Agreement and Release and duly acknowledged to me that she/he has
the authority to execute, and has executed same.

  

  Witness my hand and official seal.                 Notary Public in and for
said County and State  



 

9

